This action to enjoin the transfer of the assets of a partnership has, by the stipulation of the parties, been converted to an action to determine the share of a deceased partner in the partnership assets. The appeal is from a judgment entered on the decision of a Special Referee to whom the action was referred to hear and determine, fixing such share at $20,636.36, with interest of $3,035.41. Judgment unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, TJghetta, Hallinan and Kleinfeld, JJ.